Dear Mayor Bordelon:
You question whether the Village of Moreauville is obligated to pay the health insurance premiums and retirement benefits to an employee who was involved in a work-related accident and is currently receiving workers' compensation benefits.  In short, we believe the Village of Moreauville is obligated to pay this employee's health insurance premiums and other benefits as long as he continues to receive workers' compensation benefits.
La.R.S. 42:851 specifically provides that the state of Louisiana or any of its subdivisions must continue to contribute its portion of insurance premiums when an employee is granted leave of absence without pay due to a work-related injury and further provides that if as a result of the work-related injury the employee meets the definition of totally and permanently disabled under the workers' compensation laws of the state of Louisiana, the state must continue to contribute its portion of the premiums until the employee becomes gainfully employed or is placed on state disability retirement.  These contributions do not have to be made for any period during which the employee is under a suspension from his employer without pay.
Your request does not indicate what type of injury the employee sustained and we recommend that you discuss the matter with the attorney or adjuster handling the claim on behalf of the Village for more details regarding the status of this employee's medical condition and eligibility for workers' compensation benefits.
You did not provide us with any information about the retirement plan.  We recommend that you consult with your plan advisor to see if there are specific provisions in the plan that would apply to a member who is receiving workers' compensation benefits.  If the plan has no specific provisions, we believe that you must continue with the employee's benefits as long as he is considered to be an employee and receiving workers' compensation benefits.
We trust that this adequately responds to your request.  if you have any questions or additional information, please do not hesitate to contact our office.
With kindest regards,
Yours very truly,
CHARLES C. FOTI, JR.
Attorney General
BY:  ________________________________
TINA VICARI GRANT
Assistant Attorney General
CCF, jr./TVG/dam